Title: General Orders, 13 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday May 13. 1782
                            Parole
                            C. . Signs.
                        
                        Mr Nathaniel Sackett has obtained permission from the Commander in Chief to suttle to the Army
                            untill further orders, upon conforming to the regulations for Conducting that business which will be pointed out to him by
                            the Quarter Master General.
                    